UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6573



JAMES C. MCNEILL,

                                               Plaintiff - Appellant,

          versus


KENNETH JONES; SERGEANT MCCOY; R.          SMITH,
Officer;   OFFICER JOHNSON; THOMAS          AKER,
Lieutenant,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-252)


Submitted:   June 11, 2003                    Decided:   June 26, 2003


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. McNeill, Appellant Pro Se.       John Payne Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James C. McNeill appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See McNeill v. Jones, No. CA-

02-252 (E.D.N.C. filed Mar. 25, 2003 & entered Mar. 27, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2